Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 3, 2018

                                      No. 04-18-00248-CV

              IN THE INTEREST OF E.O.R. AND A.A.A.G., II., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00918
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER
       On September 12, 2018, this court issued its opinion and judgment in this appeal. A
motion for rehearing was due on September 27, 2018. See TEX. R. APP. P. 49.1

        On the due date, Appellant filed a motion for a five-day extension of time to file a motion
for rehearing.

        Appellant’s motion is GRANTED. Appellant’s motion for rehearing is due on October 2,
2018.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court